                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

  SHARON WORTMAN and                                 )
  THOMAS WORTMAN,                                    )
                                                     )
                             Plaintiffs,             )
                                                     )      No. 1:19-cv-03273-JMS-DLP
                       vs.                           )
                                                     )
  C.R. BARD, INC.,                                   )
                                                     )
                             Defendant.              )

                                              ORDER

       On August 5, 2019, Plaintiffs Sharon Wortman and Thomas Wortman (collectively, the

“Wortmans”) filed a Complaint against C. R. Bard, Inc. (“Bard”), seeking to recover damages for

injuries Ms. Wortman alleges she sustained from the Align TO Urethral Support System (“Align”)

medical device that her physician implanted to treat her stress urinary incontinence. [Filing No. 1

at 1.] Presently pending before the Court are Bard’s Motion to Dismiss, [Filing No. 10], and

Motion for Oral Argument, [Filing No. 12]. Bard seeks dismissal pursuant to Federal Rule of Civil

Procedure 12(b)(6) for failure to state a claim. [Filing No. 11 at 10.] For the reasons that follow,

the Court GRANTS IN PART and DENIES IN PART Bard’s Motion to Dismiss. The parties’

briefs afforded the Court an adequate basis on which to rule without the assistance of oral

argument. The Court therefore DENIES Bard’s Motion for Oral Argument, [Filing No. 12].

                                                  I.
                                           LEGAL STANDARD

       Federal Rule of Civil Procedure 8(a)(2) “requires only ‘a short and plain statement of

the claim showing that the pleader is entitled to relief.’” Erickson v. Pardus, 551 U.S. 89, 93

(2007) (quoting Fed. R. Civ. P. 8(a)(2)). “Specific facts are not necessary, the statement need
only ‘give the defendant fair notice of what the . . . claim is and the grounds upon which it

rests.’” Erickson, 551 U.S. at 93 (quoting Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007)).

       A motion to dismiss asks whether the complaint “contain[s] sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). In reviewing the sufficiency of a

complaint, the Court must accept all well-pled facts as true and draw all permissible inferences

in favor of the plaintiff. See Active Disposal, Inc. v. City of Darien, 635 F.3d 883, 886 (7th

Cir. 2011). The Court will not accept legal conclusions or conclusory allegations as sufficient

to state a claim for relief. See McCauley v. City of Chicago, 671 F.3d 611, 617 (7th Cir. 2011).

Factual allegations must plausibly state an entitlement to relief “to a degree that rises above

the speculative level.” Munson v. Gaetz, 673 F.3d 630, 633 (7th Cir. 2012). This plausibility

determination is “a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id.

                                              II.
                                          BACKGROUND

       The following are the factual allegations set forth in the Wortmans’ Complaint, which the

Court must accept as true.

       Bard is a company that “develops, designs, manufactures, labels, packages, distributes,

markets, supplies, advertises, sells and develops technology to diagnose and treat conditions

related to the pelvic health of women.” [Filing No. 1 at 3.] One example of Bard’s technology is

the Align device. [Filing No. 1 at 3.] On or about July 8, 2009, Ms. Wortman underwent implant

surgery with her physician in Beech Grove, Indiana to have the Align device implanted following

a hysterectomy performed on the same day by a different physician. [Filing No. 1 at 6.] “Years

after the implant,” Ms. Wortman began to experience various adverse effects including: “vaginal
                                                 2
pain, infections, lower abdominal pain, dyspareunia[,]. . . urinary infections[,] . . . [and]

incontinence problems.” [Filing No. 1 at 6.] Ms. Wortman was examined by a physician and “was

diagnosed with uterovaginal prolapse, stress urinary incontinence and a grade III cystocele,” which

caused Ms. Wortman to experience pain, bleeding, and the recurrence of her original medical

problems. [Filing No. 1 at 6.] The adverse effects that Ms. Wortman experienced resulted in her

having to attend multiple doctor appointments and impaired her ability to carry on with her daily

activities including gardening and household chores. [Filing No. 1 at 6.] On or about August 4,

2017, Ms. Wortman underwent a procedure to have the Align device removed. [Filing No. 1 at

6.]

       The Align device has defective characteristics that caused Ms. Wortman’s injuries. [Filing

No. 1 at 6.] The defective characteristics include: “using polypropylene mesh, using mesh

designed with inadequate pore sizes, using mesh with inadequate thickness and using named

predicate devices that were recalled or cleared under Federal Drug Administration’s 510(k)

process.” [Filing No. 1 at 6-7.] Ms. Wortman and her treating physician were exposed to

advertisements and marketing for the Align device, and Bard intended that Ms. Wortman and her

physician would rely on this information. [Filing No. 1 at 7.] Bard’s marketing contained

misrepresentations and omissions regarding the Align device’s safety, viability, and use, and Ms.

Wortman and her physician decided to have the Align device implanted based on these

misrepresentations and omissions. [Filing No. 1 at 7.] The Align device “was never adequately

tested and never approved by the FDA for sale.” [Filing No. 1 at 19.] Bard knew or should have

known that there would be serious complications and side effects of implanting the Align device,

but Bard failed to mitigate these problems and continued to sell the Align device. [Filing No. 1 at

20.] Had Ms. Wortman’s physician known about the Align device’s defects and likelihood for


                                                3
causing adverse effects, he would have chosen a different, much safer alternative procedure for

Ms. Wortman. [Filing No. 1 at 21.]

       The Wortmans set forth the following claims against Bard in their Complaint:

       •   Count I: Negligence

       •   Count II: Strict Liability – Design Defect

       •   Count III: Strict Liability – Manufacturing Defect

       •   Count IV: Strict Liability – Failure to Warn

       •   Count V: Strict Liability – Defective Product

       •   Count VI: Breach of Express Warranty

       •   Count VII: Breach of Implied Warranty

       •   Count VIII: Discovery Rule, Tolling, and Fraudulent Concealment

       •   Count IX: Negligent Misrepresentation

       •   Count X: Negligent Infliction of Emotional Distress

       •   Count XI: Gross Negligence

       •   Count XII: Unjust Enrichment

       •   Count XIII: Factual Basis for Punitive Damages

[Filing No. 1.]

       On September 27, 2019, Bard filed its Motion to Dismiss, arguing that: (1) all of the

Wortmans’ claims are subsumed by the Indiana Products Liability Act (“IPLA”); (2) the IPLA’s

statute of repose bars all of the Wortmans’ claims; and, (3) all of the Wortmans’ claims are

deficient in one way or another and must be dismissed. The Motion to Dismiss is ripe for the

Court’s decision.



                                                4
                                                 III.
                                             DISCUSSION

       In their Response, the Wortmans make several concessions. Before the Court turns to the

merits of each of Bard’s arguments in support of its Motion to Dismiss, the Court will first address

the Wortmans’ concessions, as these concessions resolve many issues raised in Bard’s Motion to

Dismiss. Then, the Court will address, in turn, each remaining issue raised in the Motion to

Dismiss.

       A. Concessions by the Wortmans

               1. Breach of Warranty Claims (Counts VI and VII)

       Although “some breach of warranty claims are subsumed by the IPLA and some are not,”

Cavender v. Medtronic, Inc., 2017 WL 1365354, at *6 (N.D. Ind. Apr. 14, 2017) (emphasis in

original), the Wortmans concede that the breach of warranty claims they raise in Counts VI and

VII of their Complaint are based in tort and, therefore, are subsumed by the IPLA. Therefore, the

Court need not address Bard’s arguments regarding vertical privity1 and pre-suit notice, which are

both requirements of contract-based breach of warranty claims. Accordingly, Bard’s Motion to

Dismiss on this point is DENIED as moot. Below, the Court will examine whether these claims

may proceed under the Wortmans’ IPLA claim.

               2. Counts XI, XII, and XIII

       In their Response, the Wortmans concede that certain claims in their Complaint cannot

succeed. [Filing No. 20 at 24.] Those claims are Count XI (Gross Negligence), Count XII (Unjust

Enrichment), and Count XIII (standalone claim for punitive damages). [Filing No. 20 at 24.]


1
 “The [IPLA] does not require a personal injury plaintiff to prove vertical privity in order to assert
a products liability claim against the manufacturer.” Hyundai Motor Am., Inc. v. Goodin, 822
N.E.2d 947, 954 (Ind. 2005).

                                                  5
Therefore, Bard’s Motion to Dismiss as it relates to these counts is GRANTED, and those counts

are DISMISSED WITH PREJUDICE.

               3. Negligent Misrepresentation

       The Wortmans also concede that they did not have a business transaction with Bard. [Filing

No. 20 at 24.] Indiana law only permits a claim of negligent misrepresentation in certain contexts

wherein the defendant “supplies false information for the guidance of others in their business

transactions,” among other required elements. Eby v. York-Div., Borg-Warner, 455 N.E.2d 623

(Ind. Ct. App. 1983). Because the Wortmans concede that there was no business transaction with

Bard, Bard’s Motion to Dismiss related to this count is GRANTED, and the Wortmans’ claim for

Negligent Misrepresentation (Count IX) is DISMISSED WITH PREJUDICE. See Lautzenhiser

v. Coloplast A/S, 2012 WL 4530804, *6 (S.D. Ind. Sept. 29, 2012) (dismissing negligent

misrepresentation claim from product liability case because there was no business transaction).

               4. Defective Product and Negligent Infliction of Emotional Distress

       In their Response, the Wortmans concede that their Strict Liability – Defective Product

claim (Count V) and their Negligent Infliction of Emotional Distress claim (Count X) are

subsumed by the IPLA. Below, the Court will examine whether the Wortmans have sufficiently

stated a claim for the theories of strict liability for a defective product and negligence and whether

they can proceed with those theories within the scope of their IPLA claim.

               5. Loss of Consortium

       Finally, the Wortmans concede that their Complaint “did not contain a claim for loss of

consortium on behalf of Thomas Wortman.” [Filing No. 20 at 24.] However, the Wortmans

express their desire to amend their Complaint to allow them to properly raise a loss of consortium

claim. [Filing No. 20 at 24.]


                                                  6
       In light of the Wortmans’ concession, Bard’s Motion to Dismiss as to this issue is

GRANTED insofar as the original complaint contained no such claim, so Thomas Wortman,

is DISMISSED WITHOUT PREJUDICE as a plaintiff.2 Should the Wortmans amend their

Complaint to properly assert a loss of consortium claim on behalf of Mr. Wortman, the Court notes

that such a claim would not be subsumed by the IPLA because it is a derivative cause of action.

Jarrett v. Wright Medical Tech., Inc., 2019 WL 2567708, *5-6 (S.D. Ind. June 21, 2019).

       B. Amendment of Complaint

       In their Response, the Wortmans seek leave to file an Amended Complaint.              Bard

challenges the Wortmans’ attempt to get permission to amend their Complaint, arguing that a

Response brief is not the correct vehicle to amend their Complaint and the Wortmans did not

timely exercise their right to amend the Complaint. [Filing No. 25 at 1.] Moreover, Bard argues,

an amendment of the Complaint would be futile because all of the Wortmans’ claims are time-

barred by the IPLA’s statute of repose. [Filing No. 25 at 2.]




2
   The Court will dismiss Mr. Wortman as a party without prejudice; however, the Court
admonishes the Wortmans that it could have chosen to make the dismissal with prejudice, just as
the Court did in Bailey v. Medtronic, Inc., 2017 WL 6035329, *6 n.2 (S.D. Ind. Dec. 6, 2017)
(“Here, the Baileys chose not to revise their allegations[—pursuant to Federal Rule of Civil
Procedure 15(a)(1)(B)—]relating to Count IV despite being aware of Defendant’s arguments in
support of dismissal and chose instead to brief the current Motion to Dismiss and adjudicate the
issues. The Court is not required to give the Baileys another chance to plead their breach of
warranty claim and in its discretion, the Court dismisses Count IV of the Complaint with
prejudice.”). The Court also warns that the Wortmans’ decision to file a brief in response to the
Motion to Dismiss and then, in the text of brief, ask the Court for leave to amend their Complaint
may be a situation that could warrant the application of sanctions. See 28 U.S.C. § 1927 (“Any
attorney . . . who so multiplies the proceedings in any case unreasonably and vexatiously may be
required by the court to satisfy personally the excess costs, expenses, and attorneys’ fees
reasonably incurred because of such conduct.”). If the Wortmans had instead filed an Amended
Complaint in response to the Motion to Dismiss, the Court could have avoided spending time and
resources addressing Bard’s Motion to Dismiss.
                                                  7
       The Court disagrees regarding the futility of an amendment to the Wortmans’ Complaint,

as discussed below. Further, the Wortmans’ failure to include allegations regarding a loss of

consortium claim was obviously an oversight. Although Local Rule 7-1 requires that a Motion to

Amend be filed separately, the Court will permit the Wortmans to file an Amended Complaint on

or before December 10, 2019 consistent with the rulings contained herein.

               C. Statute of Repose

       Bard’s first argument in support of its Motion to Dismiss relates to the IPLA’s statute of

repose. Bard argues that all of the Wortmans’ claims are time-barred by the statute of repose,

because the Wortmans filed their Complaint more than ten years after Ms. Wortman had the Align

device implanted. [Filing No. 11 at 11.] Bard argues that the statute of repose’s sole exception

does not apply to this case because Ms. Wortman’s cause of action accrued before eight years had

passed from the date she was implanted with the Align device. [Filing No. 11 at 12.] Furthermore,

Bard argues, the Wortmans cannot rely on the discovery rule or other tolling doctrines because the

IPLA’s statute of repose cannot be tolled. [Filing No. 11 at 13.]

       In response, the Wortmans argue that Bard “cannot expect [them] to know if a device is

unsafe to be used as intended,” and they “would have no way to know if a device is defective” and

would instead have to rely on Bard’s “misstatements and omissions.” [Filing No. 20 at 8 (quoting

Filing No. 1 at 52).] The Wortmans argue that no due diligence on their part would have led them

to the discovery of the Align device’s defects. [Filing No. 20 at 8-9.] Therefore, the Wortmans

argue, their claims are not time-barred by the statute of repose because they filed their Complaint

within two years of the August 4, 2017 surgery to remove the implant. [Filing No. 20 at 9-10.]

The Wortmans argue that the Complaint was timely filed on August 5, 2019 (which was the next




                                                8
business day following the August 4, 2019 deadline for the two-year statute of limitations). [Filing

No. 20 at 10.]

       In reply, Bard argues that the Wortmans’ suggestion that the date of accrual of their claim

is August 4, 2017 is not reasonable because it is highly unlikely that Ms. Wortman was unaware

of any problems with the Align device within the first eight years she had it. [Filing No. 25 at 4.]

Pointing to the Complaint, Bard notes that the Wortmans allege Ms. Wortman began experiencing

complications “years” after the Align device was implanted, so it is clear that their claims arose

sooner than the Wortmans are now alleging in their Response. [Filing No. 25 at 4.] Further, Bard

argues, it is not reasonable to infer that Ms. Wortman first discovered her injuries on August 4,

2017, and that same day she “experience[ed] her complications, received a diagnosis, and had

surgery” to remove the Align device. [Filing No. 25 at 4.] Furthermore, Bard argues, “the FDA

had distributed informational material on numerous occasions disclosing the complications related

to mesh products,” so the Wortmans cannot claim that no due diligence on their part would have

uncovered the alleged defects in the Align device. [Filing No. 25 at 5.]

       The IPLA provides:

                 [A] product liability action must be commenced:
                         (1) within two (2) years after the cause of action accrues; or
                         (2) within ten (10) years after the delivery of the product to
                         the initial user or consumer.
                 However, if the cause of action accrues at least eight (8) years but
                 less than ten (10) years after the initial delivery, the action may be
                 commenced at any time within two (2) years after the cause of action
                 accrues.

Ind. Code § 34-20-3-1(b).

       Ms. Wortman’s physician implanted the Align device on July 8, 2009. Ms. Wortman states

in her Complaint that “[y]ears after the implant,” she started to experience physical issues and she

“was diagnosed with uterovaginal prolapse, stress urinary incontinence and a grade III cystocele.
                                                   9
. . .” [Filing No. 1 at 6.] On August 4, 2017, Ms. Wortman had the Align device removed. The

Wortmans filed their Complaint on August 5, 2019.

       The ten-year deadline from the date the Align device was implanted is July 8, 2019. If the

date of implantation is the proper date for calculating the statute of repose, then the Wortmans’

IPLA claims would clearly be time-barred. If, however, the date that Ms. Wortman’s injury was

or should have been discovered is August 4, 2017—the date the Align device was removed—then

the two-year deadline from that date would fall on August 4, 2019. However, because August 4,

2019 was a Sunday, the following business day (August 5, 2019) is the operative deadline for filing

the Complaint, see Fed. R. Civ. P. 6(a)(3)(A)—and this was the date on which the Wortmans filed

their Complaint.

       A plaintiff is not required to plead facts that overcome affirmative defenses based on the

statute of limitations. NewSpin Sports, LLC v. Arrow Elecs., Inc., 910 F.3d 293, 299 (7th Cir.

2018). Accordingly, dismissing a complaint as untimely based on the pleadings is disfavored, as

a statute of limitations defense greatly turns on facts not before the Court at this stage. See Sidney

Hillman Health Ctr. of Rochester v. Abbott Labs., Inc., 782 F.3d 922, 928 (7th Cir. 2015) (citations

omitted). A statute of limitations or statute of repose “begins to run from the date that the plaintiff

knew or should have discovered that she suffered an injury or impingement, and that it was caused

by the product or act of another.” Nelson v. Sandoz Pharms. Corp., 288 F.3d 954, 966 (7th Cir.

2002) (quoting Degussa Corp. v. Mullens, 744 N.E.2d 407, 410 (Ind. 2001)). “As long as there is

a conceivable set of facts, consistent with the complaint, that would defeat a statute-of-limitations

defense, questions of timeliness are left for summary judgment (or ultimately trial), at which point

the district court may determine compliance with the statute of limitations based on a more

complete factual record.” Sidney, 782 F.3d at 928.


                                                  10
       Here, although the Court agrees that the Wortmans may have a difficult time proving that

Ms. Wortman only discovered (or should have discovered) her injuries on August 4, 2017, at this

early stage of the proceeding, and accepting the allegations of the Complaint as true, the Court

cannot discern when Ms. Wortman discovered, or should have discovered, her injury. Ms.

Wortman alleges that she discovered her injury on August 4, 2017. Accepting this statement as

true, the Court concludes that Bard’s Motion to Dismiss based on the IPLA’s statute of repose

should be DENIED.

       D. The IPLA

       Because this Court is exercising diversity jurisdiction, it will apply the laws of Indiana.

Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938). Both parties agree that Indiana law applies

and that the IPLA is the statute that governs products liability claims in Indiana.

       Originally enacted in 1978 and expanded in 1995, the IPLA “codified the entire field of

products liability” law in Indiana. Weigle v. SPX Corp., 729 F.3d 724, 737 (7th Cir. 2013). The

IPLA “governs all actions that are: (1) brought by a user or consumer; (2) against a manufacturer

or seller; and (3) for physical harm caused by a product; regardless of the substantive legal theory

or theories upon which the action is brought.” Ind. Code § 34-20-1-1. “A product can be defective

within the meaning of the [IPLA] because of a manufacturing flaw, a defective design or a failure

to warn of the dangers while using the product.” Campbell Hausfeld/Scott Fetzer Co. v. Johnson,

109 N.E.3d 953, 956 (Ind. 2018). The Indiana Supreme Court has stated that it is “clear the

legislature intended that the [IPLA] govern all product liability actions, whether the theory of

liability is negligence or strict liability in tort.” Dague v. Piper Aircraft Corp., 418 N.E.2d 207,

212 (Ind. 1981).




                                                 11
       E. Pleading Under the IPLA3

       District courts in Indiana have taken different approaches when they determine that

individual tort claims pled in a complaint are subsumed by the IPLA: some courts have decided to

“merge” the tort claims into the single IPLA claim, while other courts have chosen to dismiss the

tort claims to allow the plaintiff to replead a single IPLA count that includes the plaintiff’s various

theories of recovery under the IPLA. Most district courts in Indiana previously followed the

“merging” approach. However, within the last few years, the Northern District of Indiana has held

that merger was “unnecessary” at the pleading stage because “[w]hether the theories are designated

as Counts 1 through 6, or Count 1(a) through 1(f), both parties understand that [the plaintiff] is

pursuing a single cause of action under the IPLA” and “if anything, breaking the different theories

into separate counts made the complaint easier to understand.” Fisk v. Medtronic, Inc., 2017 WL

4247983, *4 (N.D. Ind. Sept. 25, 2017).

       This Court agrees with the Northern District’s reasoning in Fisk: whether each of the

Wortmans’ product liability counts are merged into one count or maintained in separate counts of

the Complaint is largely a distinction without a difference. Indiana law provides multiple theories

of recovery for products liability under the IPLA, and the Indiana Pattern Jury Instructions (Civil)

contain separate pattern instructions for each theory.4 Ind. Code § 34-20-4-1, et seq.; Campbell,



3
  One of the grounds of Bard’s Motion to Dismiss is that the Wortmans failed to plead their claims
under the IPLA. However, failure to cite the statute does not warrant dismissal. See Bartholet v.
Reishauer A.G. (Zurich), 953 F.2d 1073, 1078 (7th Cir. 1992) (A complaint “need not identify a
legal theory, and specifying an incorrect theory is not fatal.”). The Wortmans acknowledge that
the IPLA is the proper vehicle for their product liability claims, and they argue all of their non-
conceded claims fall within the scope of the IPLA and can proceed under a negligence theory and
a strict liability theory under the IPLA.
4
  See Indiana Pattern Jury Instruction (Civil) Chapter 2100 (providing pattern instructions for
manufacturing defects); Indiana Pattern Jury Instructions (Civil) Chapter 2300 (providing pattern
instructions for design defects and the failure to warn).
                                                  12
109 N.E.3d at 956. So long as their allegations are sufficiently pled, the Wortmans can pursue

each of the various theories of recovery under the IPLA—claims for manufacturing defects, design

defects, and the failure to warn—and there is no sense in formally “merging” them into a single

count in the Complaint.

        In this case, the Wortmans brought several claims in which they, as consumers, seek to

recover from Bard, as a manufacturer, for physical harm caused by a product, namely the Align

device. Accordingly, those counts of the Wortmans’ Complaint fall within the scope of the IPLA.

Rather than dismiss the Complaint for failing to point to the appropriate statute (i.e., the IPLA),

the Court will analyze each claim to determine whether relief under the IPLA is plausible under

any set of facts that could be established consistent with the allegations.

        F. Theories Under the IPLA

        The Wortmans allege the following tort-based claims against Bard: Negligence; Design

Defect; Manufacturing Defect; Defective Product; Failure to Warn; Negligent Infliction of

Emotional Distress; and Breach of Express and Implied Warranties.

        Bard argues these claims are actually subsumed by the IPLA and should have been asserted

as a single claim under the IPLA. [Filing No. 11 at 14.] Bard argues the Court should dismiss the

Wortmans’ Complaint because the single IPLA claim is improperly pled. [Filing No. 11 at 15.]

        In response, the Wortmans argue that their claims can be brought under the IPLA in a

negligence claim and they agree that all of their “strict liability claims are tort based and fall under

the IPLA.” [Filing No. 20 at 11-12.] They argue that they have adequately pled a negligence

claim because they have pled “physical harm and injury caused by the defective Align device.”

[Filing No. 20 at 13-14.] The Wortmans also assert that they “should be afforded the chance to




                                                  13
amend their complaint to plead sufficient factual allegations and [their Complaint] should not be

dismissed.” [Filing No. 20 at 14.]

       As explained above, the IPLA “governs all [product liability] actions. . . regardless of the

substantive legal theory or theories upon which the action is brought,” Ind. Code § 34-20-1-1,

whether they are based on strict liability or negligence, see Cook v. Ford Motor Co., 913 N.E.2d

311, 319 n.4 (Ind. Ct. App. 2009). “A product may be defective within the meaning of the [IPLA]

because of a manufacturing flaw, a design defect, or a failure to warn of the dangers in the

product’s use.” Cook, 913 N.E.2d at 319. “Cases alleging a failure to adequately warn under the

[IPLA] sound in negligence,” id., “claims alleging a product design defect . . . [employ] a

negligence standard,” TRW Vehicle Safety Systems, Inc. v. Moore, 936 N.E.2d 201, 214 (Ind.

2010), and manufacturing defect claims are based on strict liability, see Heritage Operating, L.P.

v. Mauck, 37 N.E.3d 514, 523 (Ind. Ct. App. 2015).

        Based on this guidance, the Court finds that all of the Wortmans’ tort-based claims are

subsumed by the IPLA, with the exception of any claims that cannot survive the Motion to Dismiss

and must be dismissed. The Court will assess each theory to determine if the Wortmans have

sufficiently pled a claim upon which relief can be granted.

               1. Negligence

       As explained above, a negligence standard is used in claims of design defect and failure to

warn. Cook, 913 N.E.2d at 319; TRW, 936 N.E.2d at 214. For design defect and failure to warn

claims, “the party making the claim must establish that the manufacturer or seller failed to exercise

reasonable care under the circumstances in designing the product or in providing the warnings or

instructions.” Ind. Code § 34-20-2-2. More generally, “[n]egligence claims have three elements:

(1) a duty owed by the defendant to the plaintiff, (2) a breach of that duty and (3) injury to the


                                                 14
plaintiff proximately caused by the defendant’s breach.” Hayden v. Franciscan Alliance, Inc., 131

N.E.3d 685, 693 (Ind. Ct. App. 2019).

       Bard argues that the Wortmans’ failure to warn claim is insufficient because it fails to

explain what warning Bard allegedly gave, what Ms. Wortman’s physician already knew, how the

warning was inadequate, and that the physician would have refused to use the Align device had he

had a proper warning. [Filing No. 25 at 7.]

       In their Complaint, the Wortmans have alleged that Bard was “negligent in failing to use

reasonable care in designing” the Align device, “failed to state adequate information in the labeling

and packaging; and failed to use reasonable care in marketing and selling the Align omitting its

known adverse effects and its high risk of complications and device failure with the possibility of

the mesh needing to be removed.” [Filing No. 1 at 28-29]. The Wortmans further allege that these

failures caused Ms. Wortman to be injured and sustain damages. [Filing No. 1 at 30-31.] These

allegations sufficiently state a product liability claim based on the theories of design defect and

failure to warn, which are different theories of recovery under the IPLA, but properly raised here.5

       However, this still leaves one additional argument from Bard to consider: whether the

Wortmans’ failure to warn claims must be dismissed under the “learned intermediary doctrine.”

The learned intermediary doctrine “holds that the manufacturer of a prescription drug or medical




5
  Count I of the Wortmans’ Complaint is for a claim of “Negligence.” However, as explained
above, negligence is the standard that applies to product liability claims based on theories of design
defect and failure to warn. Therefore, Count I is duplicative. The design defect and failure to
warn theories shall proceed under the Wortmans’ IPLA claim. The Wortmans’ negligence claim
survives inasmuch as negligence remains the standard for design defects and failure to warn. The
same reasoning is not so clear as to Count X of the Wortmans’ Complaint, which is a claim for
Negligent Infliction of Emotional Distress. While this claim seeks relief for emotional damages
resulting from a personal injury caused by a defective product, and should be considered as part
of the Wortmans’ IPLA claim, it is not, however, a standalone claim, and is therefore DISMISSED
WITH PREJUDICE.
                                                  15
device fulfills its duty to warn of the product’s risks by informing the prescribing physician of

those risks.” In re Zimmer, NexGen Knee Implant Prods. Liab. Litig., 884 F.3d 746, 754 (7th Cir.

2018); Gore v. Stryker Corp., 2011 WL 13324116, *1 (S.D. Ind. Jan. 20, 2011) (“Indiana has

adopted the learned intermediary doctrine in medical device cases. Pursuant to this doctrine, a

manufacturer’s failure to warn about prescription products such as the Stryker pain pump extends

only to the medical professional implanting it and not to the ultimate user like [plaintiff].”)

(citations omitted).

       Bard argues that the Wortmans’ failure to warn claims must be dismissed under the learned

intermediary doctrine because Bard owed no duty to warn consumers. [Filing No. 11 at 17.] The

Wortmans argue that an exception to the learned intermediary doctrine applies here because Bard

failed to provide sufficient warnings and instructions to Ms. Wortman’s physician and Bard made

assurances to Ms. Wortman, her physician, and the public that the Align device was safe and

reasonably fit for its intended purpose. [Filing No. 20 at 16-17.]

       While Bard may be correct that it owed no duty to warn consumers, the Complaint in this

case extends beyond warning consumers, because the Wortmans explicitly allege that Bard failed

to provide adequate knowledge of risks to Ms. Wortman “and/or her physician.” [Filing No. 1 at

26.] Further, the Wortmans argue that the learned intermediary doctrine does not apply here

because although “the manufacturer of a medical device had no duty to warn the patient” under

the learned intermediary doctrine, the doctrine only applies if “the manufacturer provides adequate

warnings to the physician.” Zimmer, 884 F.3d at 750 (emphasis added). In their Complaint, the

Wortmans assert that Bard failed to provide adequate warnings of the risks of the Align device to

Ms. Wortman “and/or her physician.” [Filing No. 1 at 26.] Therefore, the learned intermediary

doctrine does not provide grounds to dismiss the Wortmans’ failure to warn claims.


                                                16
       That said, Bard also argues that the Wortmans’ failure to warn claim is deficient because

“[t]he Complaint does not allege Bard failed to warn [Ms. Wortman’s] health care providers of

risks not already known to them.” [Filing No. 11 at 17]; see Minisan v. Danek Med., Inc., 79 F.

Supp. 2d 970, 978 (N.D. Ind. 1999) (“[E]ven if the manufacturer provides inadequate information,

however, the manufacturer will not be liable if the plaintiff’s physician independently knew of the

risks and failed to advise the plaintiff.”). However, the Wortmans’ allege in their Complaint that

“[h]ad [the physician] known about [the] defects and severe complications [of the Align device],

at the time he implanted the Align into Plaintiff Sharon Wortman, [the physician] would have

opted for much safer alternatives. . . .” [Filing No. 1 at 21.] This allegation sufficiently sets forth

the assertion that Ms. Wortman’s physician was not independently aware of the risks of the Align

device. Therefore, the Wortmans’ failure to warn claim has been sufficiently pled.

       For these reasons, Bard’s Motion to Dismiss as it relates to the Wortmans’ theories of

design defect and failure to warn (and, inherently, negligence) is DENIED. Furthermore, the

Motion to Dismiss as it relates to the Wortmans’ Negligent Infliction of Emotional Distress claim

(Count X) is GRANTED, and that claim is DISMISSED WITH PREJUDICE.

               2. Strict Liability and Manufacturing Defect

       Under Indiana law,

               A product manufacturer is liable under the following statutory
               terms:

                       (a) One who sells, leases, or otherwise puts into the stream
                       of commerce any product in a defective condition
                       unreasonably dangerous to any user or consumer or to his
                       property if that user or consumer is in the class of persons
                       that the seller should reasonably foresee as being subject to
                       the harm caused by the defective condition, and if:

                               (1) the seller is engaged in the business of selling
                               such a product and
                                                  17
                               (2) the product is expected to and does reach the user
                               or consumer without substantial alteration in the
                               condition in which it is sold by the person sought to
                               be held liable under this chapter.

Ind. Code § 33-1-1.5-3(a).

       In its Motion to Dismiss, Bard argues that the manufacturing defect claim (Count III) fails

because the Wortmans do not allege that the Align device deviated from its intended design or had

any defect from the manufacturing process. [Filing No. 11 at 16].

       In response, the Wortmans argue that their manufacturing defect claim is sufficient under

the IPLA because Bard “sold a product to Plaintiffs that caused Sharon Wortman severe injury

that resulted in the removal of [Bard’s] Align device.” [Filing No. 20 at 14-15.]

       In their Complaint, the Wortmans have alleged that: (1) Bard sold the subject Align device

and is in the business of doing so, [Filing No. 1 at 2]; (2) the Align device is defective and

unreasonably dangerous because it is toxic when it meets human tissue, [Filing No. 1 at 47]; (3)

the defect is dangerous to foreseeable consumers, patients, and users (specifically here, women

with stress urinary incontinence problems), [Filing No. 1 at 47]; (4) the Align device was “utilized

and implanted in a manner foreseeable by [Bard] and was in the same or substantially similar

condition as it was when it left [Bard’s] possession, and in the condition directed by and expected

by [Bard],” [Filing No. 1 at 27]; and, (5) “[a]s a direct and proximate result of the Align’s” defects,

Ms. Wortman was injured and the Wortmans sustained damages, [Filing No. 1 at 43]. Although,

at this stage in the proceeding, it appears likely that the more appropriate theory of recovery may

be a design defect (based on the pore size and material of the mesh), the Wortmans have

sufficiently pled a theory of manufacturing defect. As recognized by the Seventh Circuit,

               the victim of a genuinely defective product—for example, an air bag
               that fails to inflate in a serious automobile collision, or an
                                                  18
               implantable cardiac defibrillator that delivers powerful electric
               shocks to a heart that is functioning normally—may not be able to
               determine without discovery and further investigation whether the
               problem is a design problem or a manufacturing problem. It is
               common, for example, for injured plaintiffs to plead both defective
               manufacture and defective design and to pursue discovery on both
               theories . . . [In addition,] in the context of Class III medical devices,
               much of the critical information is kept confidential as a matter of
               federal law.

Bausch v. Stryker Corp., 630 F.3d 546, 560 (7th Cir. 2010). At this stage, the Wortmans have pled

sufficient allegations to survive a Rule 12(b)(6) motion and, therefore, the Wortmans may proceed

with their IPLA claim under a theory of manufacturing defect.6 Accordingly, Bard’s Motion to

Dismiss as it relates to the Wortmans’ theory of manufacturing defect (and, inherently, strict

liability for a defective product) is DENIED.

               3. Breach of Express and Implied Warranties

       The Wortmans also allege that Bard “made assurances . . . that the Align was safe and

reasonably fit its intended purposes and intended uses,” and Ms. Wortman “reasonably relied upon

[Bard’s] express warranties the device would work as intended.” [Filing No. 1 at 48.] The

Wortmans also allege that “[t]he Align implanted in [Ms.] Wortman never worked as intended and

did not meet the industry standard guarantees a product will meet a certain level of quality and

reliability nor was it suited to be used for its intended use as warranted and promoted by [Bard.]”

[Filing No. 1 at 49.]

       The Wortmans also allege that Bard “impliedly warranted the Align was merchantable and

fit for the ordinary purposes for which it was intended and impliedly warranted that the product


6
  Count V of the Wortmans’ Complaint is for a claim of “Strict Liability – Defective Product.” As
explained above, a manufacturing defect claim is one of strict liability. Therefore, Count V is
duplicative, just as the Negligence count was duplicative of the claims for design defect and failure
to warn. As such, Count V of the Wortmans’ Complaint shall be treated as part of the Wortmans’
manufacturing defect theory, and that theory shall proceed under the Wortmans’ IPLA claim.
                                                19
would work as expected,” and Ms. Wortman “relied upon [Bard’s] implied warranties of

merchantability and misrepresentations regarding the viability and safety of the Align” device.

[Filing No. 1 at 50.] The Wortmans allege that the Align device “was neither merchantable nor

suited for its intended use as warranted and promoted by [Bard.]” [Filing No. 1 at 51.]

       The Wortmans allege that, as a result of these breaches of warranties, Ms. Wortman has

suffered the following damages: “significant mental and physical pain and suffering, . . . permanent

injury, loss of consortium, has undergone medical treatment and will likely undergo further

medical treatment and procedures, has suffered financial or economic loss, including, but not

limited to, obligations for medical services and expenses, and other damages.” [Filing No. 1 at

51.]

       Because the Wortmans concede that these claims are subsumed by the IPLA, and the IPLA

is Ms. Wortman’s exclusive remedy, Bard’s Motion to Dismiss on these claims is GRANTED.

Ms. Wortmans’ sole claim is her IPLA claim, which may be based on “a manufacturing flaw, a

defective design or a failure to warn of the dangers while using the product.”            Campbell

Hausfeld/Scott Fetzer Co. v. Johnson, 109 N.E.3d 953, 956 (Ind. 2018).

                                             IV.
                                          CONCLUSION

       Based on the foregoing, the Court makes the following rulings:

   1. Bard’s Motion for Oral Argument, [12], is DENIED.

   2. Bard’s Motion to Dismiss, [10], is GRANTED IN PART and DENIED IN PART as

       follows:

       a. The Motion is DENIED as to the issue of the Wortmans’ claims being time-barred by

           the statute of repose.



                                                20
       b. The Motion is DENIED as moot as to the issues of lack of vertical privity and pre-suit

           notice of breach.

       c. The Motion is GRANTED as to the Wortmans’ claims for Gross Negligence, Unjust

           Enrichment, and the standalone claim for punitive damages.7         Those claims are

           DISMISSED WITH PREJUDICE.

       d. The Motion is GRANTED as to Mr. Wortman being a plaintiff. Mr. Wortman is

           DISMISSED WITHOUT PREJUDICE as a plaintiff.

       e. The Motion is GRANTED as to the Wortmans’ Negligent Misrepresentation claim,

           and that claim is DISMISSED WITH PREJUDICE.

       f. The Motion is GRANTED as to the Wortmans’ Negligent Infliction of Emotional

           Distress claim, and that claim is DISMISSED WITH PREJUDICE.

       g. The Motion is GRANTED as to the Wortmans’ claims for Breach of Express Warranty

           and Breach of Implied Warranty, and those claims are DISMISSED WITH

           PREJUDICE.

       h. The Motion is DENIED as the Wortman’s remaining theories of recovery, which shall

           proceed under an IPLA claim.

       The Wortmans may file an Amended Complaint on or before December 10, 2019 to raise

a proper loss of consortium claim on behalf of Mr. Wortman and to revise Ms. Wortmans’ IPLA

claim in accordance with the Court’s findings herein.




7
  This ruling should not be read as a decision on the propriety of a punitive damage recovery, but
simply a ruling that there exists no separate cause of action for punitive damages. See Ford Motor
Co. v. Ammerman, 705 N.E.2d 539, 563 (Ind. Ct. App. 1999) (affirming award of punitive damages
against manufacturer in IPLA case).
                                                  21
       The Court requests that the Magistrate Judge set a conference with the parties at her earliest

convenience to discuss whether limited discovery followed by an early partial summary judgment

briefing schedule on the statute of repose issue is advisable.




           Date: 11/26/2019




Distribution via ECF only to all counsel of record




                                                 22
